Case 3:21-cv-01462-X Document 1-1 Filed 06/21/21   Page 1 of 7 PageID 6




                   EXHIBIT A
Case 3:21-cv-01462-X Document 1-1 Filed 06/21/21   Page 2 of 7 PageID 7
Case 3:21-cv-01462-X Document 1-1 Filed 06/21/21   Page 3 of 7 PageID 8
Case 3:21-cv-01462-X Document 1-1 Filed 06/21/21   Page 4 of 7 PageID 9
Case 3:21-cv-01462-X Document 1-1 Filed 06/21/21   Page 5 of 7 PageID 10
Case 3:21-cv-01462-X Document 1-1 Filed 06/21/21   Page 6 of 7 PageID 11
Case 3:21-cv-01462-X Document 1-1 Filed 06/21/21   Page 7 of 7 PageID 12
